UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7321


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD MCKINNON, a/k/a Reg, a/k/a Big Reggie,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:14-cr-00259-RBH-8)


Submitted:   November 17, 2015            Decided:   November 20, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald McKinnon, Appellant Pro Se.    Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Reginald     McKinnon   appeals      the    district      court’s    order

denying his 18 U.S.C. § 3582(c) (2012) motion.               We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.                United States v.

McKinnon, No. 4:14-cr-00259-RBH-8 (D.S.C. Aug. 6, 2015).                     We

dispense   with     oral   argument    because       the    facts   and   legal

contentions   are   adequately   presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2